DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 11-19-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

3.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Tracy (US 2011/0100108) in view of Dorrance et al (US 9,779,561) discloses teaches vehicle drive over units and / or inspection lane apparatuses for tire tread depth and vehicle monitoring. Tracy (US 2011/0100108) in view of Dorrance et al (US 9,779,561) does not alone or in combination teach combining depth measurement data received from sensor modules of a first and second set set into combined representations of an extended field 

Regarding claims 14 and 18Tracy (US 2011/0100108) in view of Dorrance et al (US 9,779,561) does not anticipate nor render obvious a processing system configured with software instructions to evaluate received tread depth measurement data to distinguish tread depth measurement data associated with individual tires in 14298281.v129dual-wheel assemblies at opposite ends of said at least one dual-wheel assembly axle of said heavy-duty vehicle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

WO 2021168393 A1 MAGNETIC DRIVE-OVER SYSTEM PROVIDING TIRE TREAD THICKNESS/DEPTH MEASUREMENT
EP 3916345 A1 Tread depth estimating system for vehicle tire, has piezoelectric actuator mounted on housing and electrically connected to sensor to actuate sensor
WO 2019232145 A1 DRIVE OVER, TIRE TREAD DEPTH MEASUREMENT DEVICE WITH WATER GUARD

US 20190174071 A1 Device, Method and Computer Program Product for Inspecting Motor Vehicles
US 20160159165 A1 System for Automatically Determining Vehicle Tire Wear Status
US 20110100108 A1 Tire Tread Scanner Drive-Over Unit
US 9779561 B1 Drive-through inspection system for a moving vehicle
US 7578180 B2 Tread depth sensing device and method for measuring same
WO 2017187164 A1 Method for generating three-dimensional topological surface representation of tire on vehicle involves generating movement profile of tire surface, and using movement profile of tire surface to map tread depth data onto base tire structure

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856